Citation Nr: 1627125	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment reaction, and depression with anxiety.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996 and from June 2007 to April 2008, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2013.  A transcript of this proceeding has been associated with the claims file.

The appeal was previously before the Board in October 2014, at which time it was remanded for additional development.  With respect to the issue of entitlement to service connection for headaches that was also remanded by the Board, the Appeals Management Center granted service connection for this disability in a March 2015 rating decision.  Thus, this issue is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




(CONTINUED ON THE NEXT PAGE)
REMAND

Unfortunately, the Board finds that a remand is needed for additional development.  Specifically, it does not appear that the AOJ has complied with the Board's remand directive asking for the obtainment of "service treatment records, to include all documentation related to MEB [Medical Evaluation Board] proceedings."  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance). 

The Veteran in this case testified that he was "still in the Reserves and they're actually doing a PEMEB on me at this moment.  It's been going on for about the last year and a half.  So I'm still waiting on those results as well."  See August 2013 Board Hearing Transcript at p. 7 (emphasis added).  However, a review of the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) and Virtual VA is negative for this information, and the steps taken by the AOJ to obtain it on remand are unclear.  The most recent Supplemental Statement of the Case of March 2015 merely reflects that service personnel records were associated with the Veteran's claim file since the Board's October 2014 remand.  If any new service treatment records were obtained, they appear to be duplicates of those already of record and do not contain any 2012-2013 MEB proceedings.  

There are still several indicators in the record to indicate that the Veteran's Reserve service records are incomplete.  First and foremost, there is an April 2012 memorandum from the "Chief, Bureau of Medicine and Surgery" of the U.S. Navy, which states that "[b]ased on a review of the available medical information, the subject member is recommended for Physical Risk "5" [and is n]ot physically qualified for retention in the naval service due to degeneration of cervical intervertebral disc and PTSD."  However, the "clinical data on applicant" enclosure materials referenced in the service department memorandum are not part of the scanned memorandum.  Additionally, post-remand Navy personnel records from DPRIS (the Defense Personnel Records Image Retrieval System) that were obtained by the AOJ in November 2014 state that the Veteran was recommended for administrative discharge because he "failed to meet Medical Readiness standards."  According to subsequent October 2013 orders, it appears to have been ultimately determined that the Veteran was to receive a general discharge (under honorable conditions) for "unsatisfactory participation in the Ready Reserve."  In light of the Veteran's August 2013 testimony of MEB proceedings that were pending at that time and the above department records suggesting his physical inability to continue with the Ready Reserves in late 2013, it appears at this juncture that there likely are additional outstanding service department records potentially relevant to his appeal. 

In order for VA to fulfill its statutory duty to assist, additional efforts must be undertaken to obtain these outstanding service department records.  Furthermore, it is imperative that all efforts taken to obtain these records be well documented in the electronic claims file so that the Board may make a factual finding concerning the adequacy of the development conducted in the event that such records either do not exist or cannot be obtained.

Finally, the AOJ should also ensure that any recent VA treatment records pertaining his claimed disorders are associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any recent VA treatment records relevant to a psychiatric disorder, a cervical spine disorder, and/or IBS with the claims file.

2.  Obtain copies of all documentation related to Navy Reserve and/or Individual Ready Reserve MEB proceedings, which allegedly began in approximately early 2012 and continued until at least late 2013.  See also April 2012 U.S. Navy Memorandum from the "Chief, Bureau of Medicine and Surgery" and October 2013 discharge orders from Navy DPRIS records obtained November 2014.

Attempts to obtain the requested service department records should be documented in the electronic claims file.  If such documents do not exist or cannot be obtained, this fact must also be documented so that the Board may make a factual finding concerning the adequacy of the development conducted.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




